
	

115 HR 1690 : Department of Veterans Affairs Bonus Transparency Act
U.S. House of Representatives
2017-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS1st Session
		H. R. 1690
		IN THE SENATE OF THE UNITED STATES
		July 25, 2017Received; read twice and referred to the Committee on Veterans' AffairsAN ACT
		To amend title 38, United States Code, to require the Secretary of Veterans Affairs to submit an
			 annual report regarding performance awards and bonuses awarded to certain
			 high-level employees of the Department of Veterans Affairs.
	
	
 1.Short titleThis Act may be cited as the Department of Veterans Affairs Bonus Transparency Act. 2.Annual report on performance awards and bonuses awarded to certain high-level employees of the Department of Veterans Affairs (a)In generalChapter 7 of title 38, United States Code, is amended by inserting after section 717 the following new section:
				
					718.Annual report on performance awards and bonuses awarded to certain high-level employees
 (a)In generalNot later than 120 days after the end of each fiscal year, the Secretary shall submit to the appropriate committees of Congress a report that contains, for the most recent fiscal year ending before the submittal of the report, a description of the performance awards and bonuses awarded to Regional Office Directors of the Department, Directors of Medical Centers of the Department, Directors of Veterans Integrated Service Networks, and any other individual employed in a senior executive position.
 (b)ElementsEach report submitted under subsection (a) shall include the following with respect to each performance award or bonus awarded to an individual described in such subsection:
 (1)The amount of each award or bonus. (2)The job title of the individual awarded the award or bonus.
 (3)The location where the individual awarded the award or bonus works. (c)DefinitionsIn this section:
 (1)The term appropriate committees of Congress means— (A)the Committee on Veterans’ Affairs and the Committee on Appropriations of the Senate; and
 (B)the Committee on Veterans’ Affairs and the Committee on Appropriations of the House of Representatives.
 (2)The term individual means— (A)a career appointee (as that term is defined in section 3132(a)(4) of title 5); or
 (B)any individual who occupies an administrative or executive position and who was appointed under section 7306(a) or section 7401(1) of this title.
 (3)The term senior executive position means— (A)with respect to a career appointee (as that term is defined in section 3132(a)(4) of title 5), a Senior Executive Service position (as such term is defined in section 3132(a)(2) of title 5); and
 (B)with respect to an individual appointed under section 7306(a) or section 7401(1) of this title, an administrative or executive position..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 7 of such title is amended by inserting after the item relating to section 717 the following new item:
				
					
						718. Annual report on performance awards and bonuses awarded to certain high-level employees..
			
	Passed the House of Representatives July 24, 2017.Karen L. Haas,Clerk.
